United States Navy–Marine Corps
            Court of Criminal Appeals
                          _________________________

                            UNITED STATES
                               Appellee

                                       v.

                    Joshua A. POINDEXTER
             Lance Corporal (E-3), U.S. Marine Corps
                           Appellant
                          _________________________

                              No. 201800280
                          _________________________

       Appeal from the United States Navy-Marine Corps Trial Judiciary.
                           Decided: 7 February 2019
                          _________________________

                              Military Judge:
             Lieutenant Colonel Eugene H. Robinson, Jr., USMC.
   Approved Sentence: Reduction to E-1, total forfeiture of pay and allow-
   ances, confinement for 4 years 1 and a dishonorable discharge. Sen-
   Camp Foster, Okinawa, Japan, consisting of a military judge sitting
   alone.
                            For Appellant:
            Lieutenant Commander Paul D. Jenkins, JAGC, USN.
                                 For Appellee:
                             Brian K. Keller, Esq.
                          _________________________

         This opinion does not serve as binding precedent under
               NMCCA Rule of Appellate Procedure 30.2(a).

   1  The Convening Authority suspended confinement in excess of 36 months pursu-
ant to a pretrial agreement.
                 United States v. Poindexter, No. 201800280


                         _________________________

               Before WOODARD, HUTCHISON, and TANG
                       Appellate Military Judges.

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to Appellant’s
substantial rights occurred. Articles 59(a) and 66(c), UCMJ, 10 U.S.C. §§
859(a), 866(c).
  The findings and sentence as approved by the convening authority are
AFFIRMED.


                                   FOR THE COURT:




                                   RODGER A. DREW, JR.
                                   Clerk of Court




                                      2